     Case 2:17-cv-02369-APG-EJY Document 27 Filed 06/08/20 Page 1 of 2



 1   CRAIG B. FRIEDBERG, ESQ.
     Nevada Bar No. 004606
 2
     4760 South Pecos Road, Suite 103
 3   Las Vegas, Nevada 89121
     Phone: (702) 435-7968
 4   Email: attcbf@cox.net
 5

 6                            UNITED STATES DISTRICT COURT
 7                                     DISTRICT OF NEVADA
 8
     TED LEE DALTON,                               Case No.: 2:17-cv-02369-APG-GWF
 9
10                        Plaintiff,               JOINT STATUS REPORT
     v.
11
     CREDIT ONE BANK, N.A.,                                  ORDER
12
                          Defendant.
13

14

15                                      STATUS REPORT
16          Pursuant to the Court’s Order for Status Report and to Show Cause (ECF No.
17   25), the parties hereby provide the following status report for the Court:
18          An Arbitration is still pending before the parties as JAMS Reference Number
19   1260004677. The Hon. Lawrence R. Leavitt (Ret.) has been appointed as arbitrator and
20   has thus far granted in part and denied in part summary adjudication. The Arbitrator
21   denied Defendant / Respondent’s Motion to Dismiss or in the Alternative a Motion to
22   Reconsider on December 24, 2019.
23          The parties have recently had a status conference call with Judge Leavitt and
24   have agreed to attempt to resolve the matter and if no settlement is reached by June 12,
25   2020, the parties will schedule depositions, with a discovery deadline of July 31, 2020.
26   ///
27   ///
28
                                                 1
                                        JOINT STATUS REPORT
     Case 2:17-cv-02369-APG-EJY Document 27 Filed 06/08/20 Page 2 of 2



 1                                         SHOW CAUSE
 2
            The Federal Arbitration Act includes a provision to have an arbitration award
 3
     confirmed, and it makes more sense for the Court to keep jurisdiction over the matter
 4
     for that reason, and to have this action stayed pending the conclusion of arbitration.
 5          The arbitration was delayed for approximately seven (7) months while the
 6   parties awaited a ruling from the Arbitrator on Credit One’s Motion to Reconsider. The
 7   parties have been diligent in proceeding during arbitration.
 8          Further, it is prejudicial for Plaintiff to have to pay another filing fee to open a
 9   new case.
10          If the Court so desires it can administratively close the case, pending a motion to
11   re-open should the parties need to do so.
12   Respectfully submitted,
13          Dated this 28th day of May, 2020.
14
     BROWNSTEIN HYATT FARBER                          LAW OFFICES OF CRAIG B.
15   SCHRECK,LLP                                      FRIEDBERG, ESQ.
16
     By: s/Patrick J. Reilly                          By: s/Craig B. Friedberg______
17   PATRICK J. REILLY, ESQ.                             CRAIG B. FRIEDBERG, ESQ.
     Attorneys for Defendant                             Attorney for Plaintiff
18

19                                               ORDER
20
     IT IS SO   ORDERED
            IT IS SO ORDERED that the
                                  thatabove  matter
                                       the above    is administratively
                                                 matter is hereby       closed. The parties
                                                                     _____________________
21   shall notify the court of the results of the arbitration once completed.
     ________________________________________________________________________
22

23   _______________________________________________________________________ .

24

25
                                        UNITED STATES DISTRICT COURT JUDGE
26
                                        Dated:
                                        DATED: June 8, 2020.
                                                 __________________________________
27
28
                                                 2
                                        JOINT STATUS REPORT
